WRIT OF COMMITMENT


      TO THE SHERIFF OF ANY COUNTY OR ANY CONSTABLE OF ANY COUNTY WITHIN THE
STATE OF TEXAS, GREETINGS:


      WHEREAS, on the 14th day of December, 2007, in The  Supreme  Court  of
Texas, an order was issued in the following case, to-wit:
                        IN THE SUPREME COURT OF TEXAS


                                ------------
                                 No. 07-0714
                                ------------
                         IN RE  STEPHANIE ANN BOURG
             --------------------------------------------------
                    On Petition for Writ of Habeas Corpus
             --------------------------------------------------

      Relator's petition for writ of habeas corpus filed herein on September
7, 2007,  in  the  above  numbered  and  entitled  cause  having  been  duly
considered in chambers, it is ordered that said petition be  and  hereby  is
denied.  The Order issued by this Court on  September  19,  2007,  releasing
relator conditioned upon the posting of a bond in the amount of  $250.00  is
withdrawn, and the bond is hereby revoked.  Relator is ordered  remanded  to
the custody of the Sheriff of Harris County, Texas, to  complete  the  terms
of the ORDER REVOKING SUSPENSION OF COMMITMENT AND  FOR  COMMITMENT  IN  THE
HARRIS COUNTY JAIL signed on July 26, 2007, by Annette Galik, Judge  in  the
245th District Court of Harris  County,  Texas,  in  Cause  No.  2002-03005,
styled Chad Clay v. Stephanie Ann Bourg and in the  interest  of  J.K.C.,  A
Minor Child.
      It is further ordered that  relator,  Stephanie  Ann  Bourg,  pay  the
costs in this Court in this case.


                               ***************
WHEREFORE you are hereby commanded to take the said STEPHANIE ANN BOURG and
convey her to the jail in HARRIS COUNTY, TEXAS, to be incarcerated and held
therein until such time as she has purged herself of the aforesaid
contempt.
      Herein fail not, AND DUE RETURN MAKE AS THE LAW DIRECTS OF THIS writ.
      BY ORDER OF THE SUPREME COURT OF TEXAS OF THE STATE OF TEXAS,
                                       with the Seal thereof annexed at the
                                       City of Austin,  this  14th  day  of
                                       December, 2007.







                                       BLAKE HAWTHORNE, CLERK
                                       SUPREME COURT OF TEXAS